Citation Nr: 1139304	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active duty service from January 1943 to November 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Boston, Massachusetts, that denied an increased disability rating in excess of 30 percent for chronic bronchitis. 

The Board previously denied the Veteran's appeal in a May 2009 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and the VA Office of General Counsel filed a Joint Motion for Remand to vacate the May 2009 Board decision and to afford the Veteran a VA examination to assist in rating the service-connected chronic bronchitis.  The Joint Motion for Remand was granted in a February 2010 Order by Clerk of the Court.  Therefore, the May 2009 Board decision was vacated, and the case was returned to the Board for actions consistent with the Joint Motion for Remand.  

In March 2011 the Board remanded the issue for an appropriate examination.  A VA examination was conducted; however, as explained below, not all findings requested in the Board remand order were indicated in the report.

The issue of service connection for exposure to asbestos has been raised by the record (see September 2007 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In this case, the March 2011 Board remand instructions specified that the Veteran was to be afforded a new VA examination that included pulmonary function testing, and that the examination report would provide the specific percentage findings for the pulmonary function tests.  The remand instructions also listed the results which were to be included, specifically:  FEV-1, FEV-1/FVC, DLCO, and maximum oxygen consumption.  The Board has reviewed the April 2011 VA pulmonary examination report and notes that there are no maximum oxygen consumption testing results given.  At present the Veteran's bronchitis disability is rated as 30 percent disabling; therefore, any criteria that may be met to warrant a 60 percent disability evaluation must be considered.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2011). 

The Court has held that AOJ compliance with a remand is not discretionary, and that, if the AOJ fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who conducted the April 2011 VA pulmonary examination, or if that individual is not available or no longer employed by VA, to an appropriate examiner, to obtain an addendum clearly specifying any maximum oxygen consumption testing that was conducted and the results of such testing.  

a.  If the examiner determines that additional examination of the Veteran is necessary to provide the specified testing results, such testing should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The relevant documents in the claims folder should be made available to and reviewed by the reviewer/examiner. 

b.  The required testing results, of maximum oxygen consumption, may also be provided if such testing has already been conducted in the course of the Veteran's VA treatment for other disorders or if found within any private medical treatment reported by the Veteran.   

2.  After verifying that the Board's remand instructions have been properly executed, readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, should such an examination be requested, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011). 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

